DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga (US 2016/0256891).
In regards to claim 1, Yoshinaga discloses of a decorative member comprising: a base material (for example 20) made of a synthetic resin (for example see Fig 1 and Paragraphs 0038-0041); and a film body (for example 1) that is positioned on the base material (20) and made of an agglomeration of inorganic fine particles (for example 1a, 1b) having at least a metal surface (for example see Abstract and Paragraphs 0010-0015, 0021, 0044, 0047, 0051, 0058), wherein there is a extremely slight millimeter wave attenuation when a millimeter wave having a frequency in a range of 18 to 300 GHz (for example see Paragraphs 0004, 0008, 0038, 0041-0042), and an L* value (brightness) is in a range of 45 to 95 (for example see Figs 6-7 for L*).

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the attenuation rate between 0.001 to 2 db in the 18 to 300 GHz millimeter wave frequency range since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980))
In regards to claim 2, Yoshinaga discloses of the decorative member according to claim 1, wherein the attenuation rate is an attenuation rate when a millimeter wave having a frequency in a rage of 18 to 100 GHz transmits (for example see Paragraph 0042).  
In regards to claim 3, Yoshinaga. The decorative member of claim 1, wherein the L* value (brightness) is in a range of 50 to 95 (for example see Figs 6-7 and Paragraphs 0065-0069, Table 1).  
In regards to claim 4, Yoshinaga discloses of the decorative member of claim 1, wherein the L* value (brightness) is in a range of 60 to 95 (for example see Figs 6-7 and Paragraphs 0065-0069, Table 1).  
In regards to claim 5, Yoshinaga discloses of the decorative member of claim 1, wherein the inorganic fine particle has a surface including a gold coating layer or a silver coating layer (for example see Abstract and Paragraphs 0006-0022, 0040-0090).  

In regards to claim 7, Yoshinaga discloses of the decorative member according to claim 1, wherein the inorganic fine particles have an average particle diameter in a range of 1 to 100 nm (for example see Paragraphs 0018, 0020, 0049-0050, 0058, 0089-0091).  
In regards to claim 8, Yoshinaga discloses of the decorative member according to claim 7, wherein the inorganic fine particles have an average particle diameter in a range of 10 to 70 nm (for example see Paragraphs 0049-0050, 0058, 0089).  
In regards to claim 9, Yoshinaga discloses of the decorative member according to claim 1 as found within the explanation above, wherein the film body (1) has a thickness (for example see Fig 1).
However, Yoshinaga does not explicitly disclose of the film body thickness is in a range of 10 to 300 nm.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the film body thickness being in a range of 10 to 300 nm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980))
In regards to claim 10, Yoshinaga discloses of the decorative member according to claim 1, comprising a protective coating layer (for example 2) positioned on the film body (1, for example see Fig 1 and Paragraphs 0040, 0053).  
 
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga (US 2016/0256891) in view of Kawaguchi et al. (US 9,493,870).
In regards to claim 9, Yoshinaga discloses of the decorative member according to claim 1, wherein the film body (1) has a thickness (for example see Fig 1).
However, Yoshinaga does not explicitly disclose of wherein the film body thickness is in a range of 10 to 300 nm.  
Kawaguchi discloses of a decorative member comprising: a base material (for example 12) made of a synthetic resin (for example see Column 4 Lines 10-40); and a film body (for example 14) that is positioned on the base material (12) and made of an agglomeration of inorganic fine particles having at least a metal surface (for example see Column 4 Line 65- Column 5 Line 12), with millimeter wave frequency transmission (for example see Column 1 Lines 43-38) and brightness levels (for example see Column 5 Lines 1-20), wherein the film body (14) has a thickness in a range of 10 to 300 nm (for example see Column 5 Lines 57-59).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the film body thickness in a range of 10 to 300 nm as taught by Kawaguchi for providing a satisfactory level of radio wave transmissibility by the film body.
In regards to claim 11, Yoshinaga discloses of the decorative member according to claim 1 as found within the explanation above.
However, Yoshinaga does not explicitly disclose of the decorative member further comprising a base layer positioned between the base material and the film body.  

It would have been obvious to one of ordinary skill in the art to have a base layer positioned between the base material and the film body as taught by Kawaguchi for providing a better adhesive layer for connecting the base material to the film body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844